The opinion of the court was delivered, by
Woodward, J.
We do not revez’se judgments and decrees of other courts, unless substantial ground exists to rest our judgzzient upon. It is not enough that we see nothing in the case to lead us to the conclusion of the court below; but the record must disclose satisfactory reasons for a different and inconsistent *104conclusion. Unless it do, we are accustomed to affirm the judg-' ment we find upon the record.
This record is destitute of the elements necessary for a legal argument either in support of or against the decree that was entered below. We would not know how to'reason out the conclusion that Lavinia Lauer, named in the will of Philip Lauer, deceased, meant Cassandra Emig. And, on the other hand, seein'g that the Lavinia whom the testator meant to make the object of his bounty, was described as a daughter of his brother, John Lauer, deceased, we could not prove that a daughter of his cousin, Abraham Lauer, was the person intended, though her name was Lavinia. We would be as likely to conclude that the legacy would lapse for want of a legatee, as that one and not the other of these relatives of the testator was the person intended to take. *
But the auditor and the court below decided that Cassandra Emig, who was a daughter of John Lauer, deceased, was the legatee intended, and we have no sufficient reason for reversing their judgment. As a daughter of John Lauer, deceased, Cassandra comes within one part of the designatio persones, whilst, Lavinia comes within another part, and both of them belong to a class of persons (godchildren of the testator) .to whom he declared his intention of giving legacies. In such an equal balance of circumstances, the presumption of law is that the court below got at the intention of the testator, and finding nothing upon the record to displace that presumption, we will let it stand.
The decree is affirmed.